Exhibit 99.1 N E W SR E L E A S E FOR IMMEDIATE RELEASE Contact: Steven E. Nielsen, President and CEO H. Andrew DeFerrari, Senior Vice President and CFO (561) 627-7171 August 28, 2012 DYCOM INDUSTRIES, INC. ANNOUNCES FISCAL 2 Palm Beach Gardens, Florida, August 28, 2012 – Dycom Industries, Inc. (NYSE: DY) announced today its results for the fourth quarter and fiscal year ended July 28, 2012. The Company reported: · Contract revenues of $318.0 million for the quarter ended July 28, 2012, compared to $303.7 million for the quarter ended July 30, 2011, an increase of 4.7%. Included in contract revenues for the quarter ended July 28, 2012 and July 30, 2011 was approximately $2.3 million and $14.1 million for storm restoration services, respectively.Excluding storm restoration revenues in each period, revenues increased 9.0%, or $26.1 million; · Adjusted EBITDA (Non-GAAP) of $40.5 million for the quarter ended July 28, 2012, compared to $39.9 million for the quarter ended July 30, 2011; and · Net income of $13.3 million, or $0.39 per common share diluted, for the quarter ended July 28, 2012, compared to $13.0 million, or $0.38 per common share diluted, for the quarter ended July30, 2011. The Company also reported: · Contract revenues of$1,201.1million for the fiscal year ended July 28, 2012, compared to $1,035.9million for the fiscal year ended July 30, 2011, an increase of16.0%. Included in contract revenues for thefiscal yearendedJuly 28, 2012 and July 30, 2011was approximately $6.0million and $14.1 millionfor storm restoration services, respectively, and revenues from business acquired in fiscal 2011 of $54.5 million and $33.8 million, respectively. After adjusting for revenues from business acquired in fiscal 2011 and storm restoration revenues in each period, revenue increased 15.4%, or $152.6 million; · Adjusted EBITDA (Non-GAAP) of $135.5 million for the fiscal year ended July 28, 2012, compared to $110.2 million for the fiscal year ended July 30, 2011; and · Net income on a GAAP basis of $39.4 million, or $1.14 per common share diluted, for the fiscal year ended July 28, 2012, compared to $16.1 million, or $0.45 per common share diluted, for the fiscal year ended July 30, 2011. On a Non-GAAP basis, net income for the fiscal year ended July 30, 2011 was $21.9 million or $0.61 per common share diluted. Non-GAAP net income for the fiscal year ended July 30, 2011 excludes an $8.3million pre-tax loss on debt extinguishment associated with the Company’s tender offer and redemption of its 8.125% senior subordinated notes due 2015, a $0.6 million pre-tax charge in cost of earned revenues related to a wage and hour class action litigation settlement, and $0.2 million in pre-tax acquisition related costs. The Company has defined Adjusted EBITDA (Non-GAAP) as earnings before interest, taxes, depreciation and amortization, gain on sale of fixed assets, stock-based compensation expense, loss on debt extinguishment, acquisition related costs, and charges for a wage and hour class action settlement. See the accompanying tables which present a reconciliation of GAAP to Non-GAAP financial information. A conference call to review the Company’s results will be hosted at 9a.m.(ET), Wednesday, August 29, 2012; call (800) 230-1059 (United States) or (612) 234-9959 (International) ten minutes before the conference call begins and ask for the “Dycom Results” conference call. A live webcast of the conference call, along with related materials, will be available at http://www.dycomind.com under the heading “Events.”The conference call materials will be available at approximately 8 a.m. (ET) on August 29, 2012. If you are unable to attend the conference call at the scheduled time, a replay of the live webcast and the conference call materials will be available at http://www.dycomind.com until Friday, September 28, 2012. Dycom is a leading provider of specialty contracting services.These services, which are provided throughout the United States and in Canada, include engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities, including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. The Company reports its financial results in accordance with U.S. generally accepted accounting principles (GAAP). The Company believes that the presentation of certain Non-GAAP financial measures in this press release provides information that is useful to investors because it allows for a more direct comparison of the Company’s performance for the period with the Company’s performance in the comparable prior-year period.The Company cautions that Non-GAAP financial measures should be considered in addition to, but not as a substitute for, the Company’s reported GAAP results. Fiscal 2012 fourth quarter and annual results are preliminary and are unaudited.This press release may contain forward-looking statements as contemplated by the 1995 Private Securities Litigation Reform Act.These statements are based on management’s current expectations, estimates and projections.Forward-looking statements are subject to risks and uncertainties that may cause actual results in the future to differ materially from the results projected or implied in any forward-looking statements contained in this press release.Such risks and uncertainties include business and economic conditions and trends in the telecommunications industry affecting our customers, the adequacy of our insurance and other reserves and allowances for doubtful accounts, whether the carrying value of our assets may be impaired, the future impact of any acquisitions or dispositions, the anticipated outcome of other contingent events, including litigation, liquidity and other financial needs, the availability of financing, and the other risks detailed in our filings with the Securities and Exchange Commission.The Company does not undertake to update forward-looking statements. Tables Follow NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS July 28, 2012 and July 30, 2011 Unaudited July 28, July 30, ASSETS (Dollars in thousands) CURRENT ASSETS: Cash and equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings Inventories Deferred tax assets, net Income taxes receivable Other current assets Total current assets PROPERTY AND EQUIPMENT, NET GOODWILL INTANGIBLE ASSETS, NET OTHER TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Current portion of debt 74 Billings in excess of costs and estimated earnings Accrued insurance claims Other accrued liabilities Total current liabilities LONG-TERM DEBT ACCRUED INSURANCE CLAIMS DEFERRED TAX LIABILITIES, NET NON-CURRENT OTHER LIABILITIES Total liabilities Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Three Months Twelve Months Twelve Months Ended Ended Ended Ended July 28, July 30, July 28, July 30, (Dollars in thousands, except per share amounts) Contract revenues $ Costs of earned revenues, excluding depreciation and amortization General and administrative expenses (1) Depreciation and amortization Total Interest expense, net ) Loss on debt extinguishment - - - ) Other income, net Income before income taxes Provision for income taxes Net income $ Earnings per common share: Basic earnings per common share $ Diluted earnings per common share $ Shares used in computing income per common share: Basic Diluted (1) Includes stock-based compensation expense of $2.1 million and $7.0 million for the three and twelve months ended July 28, 2012, respectively, and $1.3 million and $4.4 million for the three and twelve months ended July 30, 2011, respectively. NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INFORMATION Unaudited The below table presents a reconciliation of GAAP to Non-GAAP net income for the twelve months ended July 28, 2012 and July 30, 2011. Twelve Months Twelve Months Ended Ended July 28, July 30, (Dollars in thousands, except per share amounts) Pre-Tax Reconciling Items decreasing net income Loss on debt extinguishment $
